Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
 
Claims 1-3, 5-9, 11, 13-19 and 22-30 are pending.
Claims 4, 10, 12, 20 and 21 are cancelled.
Claims 22-30 are new.
Newly submitted claim 30 is directed to a method of use and is properly grouped with Group II as set forth in the Requirement for Restriction / Election mailed March 3, 2021.  Accordingly, claim 30 is withdrawn from consideration as being directed to a non-elected invention.  
Claims 1, 2, 5-8, 11 and 19 are currently amended.  
In view of the amendment of independent claims 1 and 19 to recite an embodiment of composition that differs from Applicant’s elected composition as set forth in Applicant’s Response of April 7, 2021, nonelected and previously withdrawn claims 5-8 and 11 are rejoined and fully examined for patentability.
Claims 3 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 2, 5-9, 11, 13-19 and 22-29 as filed on December 13, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of at least one hydrophilic gelling agent is “agar”, the species of at least one hydrophobic gelling agent is “bentonite” and the species of at least one surfactant is “PEG-12 dimethicone” to the extent of Applicant’s amendment independent claims 1 and 19 to recite an embodiment of composition that differs from Applicant’s elected composition.

37 CFR 1.121 – Manner of Making Amendments
With regard to claim 2, claim 2 is properly identified as Previously Presented because the apparent amendment is present in the previous version of the claim as filed July 29, 2021.

Withdrawn Objections / Rejections
In view of the amendment of the claims to recite a different composition, all previous grounds of rejection under 35 USC 103 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The amendment filed December 13, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the proposed column re-naming in Table 4-1 and Applicant’s Remarks alleging an inadvertent typographical error have been considered, however, neither of the compositions of the first two columns in Table 4-1 represent “composition 1 from Table 1” as stated in paragraph [0121].  The same problem exists for Table 3-1 and for Table 2-1 because Exp. 1 as designated in these Tables does not match Example 1 of Table 1 as stated in paragraphs [0109] and [0115].
Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant may consider whether correction is appropriate in view of the noted discrepancies between the column headings of the Tables and the disclosure of at least paragraphs [0109], [0115] and [0121].  

Claim Objections
Claims 1, 5-7, 11, 19 and 24-29 are objected to because of the following informalities: 
Claims 1 and 19:  “at least one hydrophobic gelling agent” should recite “at least two hydrophobic gelling agents” in view of the amendment of the claims to recite two gelling agents and “at least one surfactant” should recite “at least two surfactants” in view of the amendment of the claim to recite two surfactants.  Claim 5 should be similarly corrected.
Claim 1:  “surfactant comprises” should recite “surfactant comprising”.
Claims 6 and 7:  “in the amount” should be deleted consistent with the formatting of, e.g., claims 2 and 4.
Claims 11, 25, 27, 29:  “a mass ratio” should recite “the mass ratio”.
Claim 19 does not comply with 37 CFR 1.75 because where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP 608.01(i).
Claim 19:  “a percent mass of a total mass” should recite “the percent mass of the total mass” because antecedent basis is implicit.
Claims 24, 26, 28:  “an amount” should recite “the amount”; “of the agar” in the second line should be deleted; and “of the bentonite” in the third line should be deleted.
Appropriate correction is required.

Priority
The earliest date available to the pending claims is February 6, 2019 as set forth in the Non-Final Rejection mailed April 29, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-9, 11, 13-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al. (US 6,042,815, published March 28, 2000, of record) in view of Roudot et al. (US 2017/0304658, published October 26, 2017) and Okamoto et al. (WO 2016/157957, published October 6, 2016).
Kellner teach water and oil emulsion solid cosmetic compositions comprising 0.1 to 20 wt% of a primary soap based gelling agent and 0.01 to 30 wt% of a secondary gelling agent selected from an aqueous phase gelling agent and/or an oil phase gelling agent, comprising 0.1 to 20 wt% of a surfactant, comprising 5 to 95 wt% water, and comprising 0.1 to 30 wt% emollient oil (title; abstract; paragraph bridging columns 2 and 3; claims), as required by instant claims 2, 5, 9, 24, 26.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The emulsion may be in the form of a water-in-oil emulsion (column 1, lines 46-48; column 20, lines 26-32).  The emulsions may form a lipstick (column 1, lines 51-54).

The surfactant may assist in stabilizing the emulsion, may be silicone-based having an HLB of 2 to 12, may be organic having an HLB of 4 to 12 (column 11, line 65 through column 12, line 20; column 16, lines 9-14).  Preferred emulsifiers include dimethicone copolyol (column 15, lines 56-57).
Aqueous phase gelling agents include polysaccharides inclusive of agar (column 3, lines 22-44; claim 12), as required by instant claims 24, 26.
Oil phase gelling agents include hydrophobically modified materials such as hydrophobically modified silica (column 7, lines 45-67; column 9, lines 10-23; also column 8, lines 51-54).
The compositions may comprise waxes (column 8, lines 24-44; column 8, line 64 through column 9, line 9; claim 21), as required by instant claim 13.
The compositions may comprise solvents (column 9, lines 28-49), as required by instant claim 14.
The compositions may comprise humectants (column 20, lines 35-38), as required by instant claim 15.
The compositions may comprise particulates inclusive of pigmented and non-pigmented particulates; particulates include mica (texturizing powder consistent with paragraph [0085] of the instant specification) (abstract; columns 19-20, “V. Particulate Matter”), as required by instant claims 16 and 17.
Kellner do not teach bentonite and a hydrocarbon styrene copolymer, and PEG-12 dimethicone and PEG-10 dimethicone as required by claims 1, 18, 19.
Kellner do not teach 2 to 15 wt% hydrocarbon styrene copolymer as required by claim 6.
	Kellner do not teach about 1 to 10 wt% bentonite as required by claim 7.
	Kellner do not teach the weight ratio of the hydrocarbon styrene copolymer gelling agent to the bentonite to the agar is about (1) : (0.5) : (0.005) to (7.5) : (5) : (1) as required by claim 8.
	Kellner do not teach the weight ratio of the PEG-12 dimethicone to the PEG-10 dimethicone is about 5:1 to 1:1 as required by claims 11, 25, 27.
	Kellner do not teach 2 to 6 wt% bentonite, 4 to 10 wt% hydrocarbon styrene copolymer, 0.2 to 2.5 wt% PEG-12 dimethicone and 0.2 to 2.5 wt% PEG-10 dimethicone as required by claims 24, 26.
These deficiencies are made up for in the teachings of Roudot and Okamoto.
Roudot teach a gel / gel composition comprising at least one aqueous phase gelled with a hydrophilic gelling agent inclusive of agar in a proportion from 0.1 to 8 wt% and at least one oily phase gelled with at least one lipophilic gelling agent inclusive of modified clays inclusive of bentonites in a proportion from 0.1 to 25 wt% and inclusive of hydrocarbon-based block copolymers comprising styrene and an olefin in a proportion from 0.1 to 15 wt% (title; abstract; claims; paragraphs [0099], [0106], [0115], [0118], [0120], [0150]-[0151], [0419], [0457]-[0464], [0604], [0614]-[0621], [0623], [0626]), as required by instant claims 6-8, 24 and 26.  Regarding the ratio of instant claim 8, the broad ranges taught by Roudot render obvious compositions having ratios as claimed.
Okamoto teach a water-in-oil emulsion comprising (a) an oil, (b) water, (c) at least one dimethicone copolyol, (d) at least one alcohol, and (e) at least one lipophilic gelling agent (title; abstract; claims; pages 9-10).  The at least one dimethicone copolyol encompasses compounds inclusive of PEG-5 dimethicone to PEG-12 dimethicone such as PEG-10 dimethicone (page 10, lines 18-27). Two or more dimethicone copolyols may be used in combination (page 9, lines 39-40).  The amount of dimethicone copolyol may range from 0.1 to 20 wt% (page 10, lines 44-46), as required by instant claims 24, 26.  The exemplary emulsions comprise 5 wt% PEG-10 dimethicone (page 20).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the gelling agents as taught by Roudot inclusive of lipophilic gelling agents inclusive of clays inclusive of bentonites and inclusive of hydrocarbon-based block copolymers comprising styrene and an olefin for the secondary gelling agents in the compositions of Kellner because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  Additionally and/or alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the gelling agents as taught by Roudot with the secondary gelling agents as taught by Kellner because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dimethicone copolyols as taught by Okamoto inclusive of PEG-5 dimethicone to PEG-12 dimethicone for the surfactant in the compositions of Kellner or/and in the compositions of Kellner in view of Roudot because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  Additionally and/or alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dimethicone copolyols as taught by Okamoto with the surfactants as taught by Kellner inclusive of dimethicone copolyols because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
Regarding claims 6, 24 and 26, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the hydrocarbon-based block copolymers comprising styrene and an olefin as lipophilic gelling agents in amounts ranging from 0.1 to 15 wt% as taught by Roudot because this amount is recognized in the art as suitable for gelling an oily phase.  There would be a reasonable expectation of success because the range taught by Roudot falls entirely within the range of 0.01 to 30 wt% as taught by Kellner as suitable for the secondary gelling agent(s).
Regarding claims 7, 24 and 26, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the clays inclusive of bentonites as lipophilic gelling agents in amounts ranging from 0.1 to 25 wt% as taught by Roudot because this amount is recognized in the art as suitable for gelling an oily phase.  There would be a reasonable expectation of success because the range taught by Roudot falls entirely within the range of 0.01 to 30 wt% as taught by Kellner as suitable for the secondary gelling agent(s).
Regarding claim 8, as set forth above for claims 6 and 7, the combined teachings of the prior art render obvious broad ranges for each of the claimed gellants and these broad ranges encompass ratios as instantly claimed.
Regarding claims 11 and 24-27, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the dimethicone copolyols inclusive of PEG-10 dimethicone and PEG-12 dimethicone as mixtures of two or more dimethicone copolyols and in amounts from 0.1 to 20 wt% as taught by Okamoto because such combinations in this amount is recognized as suitable for forming a water-in-oil emulsion.  There would be a reasonable expectation of success because the amount taught by Okamoto falls entirely within the range of 0.1 to 20 wt% as taught by Kellner as suitable for the surfactants inclusive of the dimethicone copolyols.  Regarding the weight ratio, the combined teachings of the prior art render obvious broad ranges for each of the claimed surfactants and these broad ranges encompass ratios as instantly claimed.  Additionally or/and alternatively, because Okamoto exemplify an embodiment of a water-in-oil emulsion comprising 5 wt% PEG-10 dimethicone, it would have been prima facie obvious to one of ordinary skill in the art to utilize additional dimethicone copolyols inclusive of PEG-12 dimethicone in similar amounts, e.g., at about 5 wt%, such that the combined amount of surfactant falls within the ranges embraced by each of Okamoto and Kellner for the amount of emulsifying surfactant.  It would take nothing more than routine experimentation to determine effective amounts and ratios of specific dimethicone copolyol emulsifiers suitable for forming a water-in-oil emulsion.  See MPEP 2144.05.


Claims 1, 2, 5-9, 11, 13-19 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ravni et al. (WO 2018/142076, published August 9, 2018, as evidenced by English equivalent US 2019/0388306) in view of Samain et al. (WO 2013/092724, published June 27, 2013); Nakamura et al. (US 2005/0118211, published June 2, 2005); and Okamoto et al. (WO 2016/157957, published October 6, 2016).
	Ravni teach a solid water-in-oil cosmetic emulsion comprising an emulsifying mixture comprising at least one silicone emulsifier present from 0.1 to 5 wt% such as 2.5 wt% and optionally at least one emulsifying silicone elastomer present from 0.05 and 3 wt% such as 2 wt%; at least one non-volatile oil (solvent) present from 30 to 50 wt%; a structuring agent for the oily phase comprising a wax and/or an oily gelling agent; 30 to 50 wt% water (solvent); and 0 to 2 wt% of a volatile oil (solvent) (title; abstract; claims; paragraphs [0026], [0070], [0126]-[0161]; Table 1), as required by instant claims 9, 13, 14.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The emulsion is intended for care of the skin or the lips and may be in the form of a stick (abstract; claim 33).
	The oily gelling agent is selected from inter alia a copolymer of styrene and at least one olefin other than styrene (paragraphs [0146], [0155]; claim 27).  The gelling agent is present from 2 to 12 wt% (paragraphs [0160]-[0161]), as required by instant claims 2, 5, 6, 22-24, 26, 28.
	The emulsion may further comprise inter alia a humectant (solvent) (paragraphs [0182], [0186]-[0190]; claim 30), as required by instant claims 14 and 15.
	The emulsion may further comprise additives, understood to mean particles inclusive of fillers (texturizing powders consistent with paragraph [0085] of the instant specification) (paragraphs [0191]-[0195]; claim 30), as required by instant claim 16.
	The emulsion may further comprise at least one colorant selected from inter alia pigments (paragraphs [0196]-[0205]; claim 30), as required by instant claim 17.
	Ravni do not teach bentonite, at least one hydrophilic gelling agent comprising agar, and PEG-12 dimethicone and PEG-10 dimethicone as required by claims 1, 18, 22, 23.
Ravni do not teach bentonite, at least one hydrophilic gelling agent comprising agar, and PEG-12 dimethicone and PEG-10 dimethicone; wherein the at least one hydrophilic gelling agent is about 0.1 to 5 wt% of the aqueous phase as required by claim 19.
	Ravni do not teach about 1 to 10 wt% bentonite as required by claim 7.
	Ravni do not teach the weight ratio of the hydrocarbon styrene copolymer gelling agent to the bentonite to the agar is about (1) : (0.5) : (0.005) to (7.5) : (5) : (1) as required by claim 8.
	Ravni do not teach the weight ratio of the PEG-12 dimethicone to the PEG-10 dimethicone is about 5:1 to 1:1 as required by claims 11, 25, 27, 29.
	Ravni do not teach 0.2 to 0.5 wt% agar, 2 to 6 wt% bentonite, 0.2 to 2.5 wt% PEG-12 dimethicone and 0.2 to 2.5 wt% PEG-10 dimethicone as required by claims 24, 26, 28.
These deficiencies are made up for in the teachings of Samain; Nakamura; and Okamoto.
	Samain teach a lip makeup comprising at least one composition in the form of a water-in-oil emulsion (title; abstract; claims; page 2, lines 4-13).  The emulsion may comprise at least one gelling agent inclusive of a lipophilic (hydrophobic) agent or an aqueous phase (hydrophilic) gelling agent (page 10, lines 22-25).  Mineral lipophilic gelling agents include disteardimonium hectorite or optionally modified clays such as hectorites (page 10, lines 26-34; page 12, lines 12-14 and 17-18).  Organic lipophilic gelling agents include block copolymers comprising styrene (page 11, line 35 through page 12, line 6).  
	Nakamura teach a water-in-oil emulsion comprising 0.1 to 20 wt% of an organophilic clay mineral, 10 to 70 wt% of an oil component, 0.01 to 10 wt% of an emulsifier having an HLB value of not more than 7 inclusive of polyether modified silicone surfactants and dimethicone polyol, and 1 to 90 wt% microgel obtained by dissolving a hydrophilic compound selected from the group inclusive of agar in water (title; abstract; claims; paragraphs [0005], [0019], [0030], [0033]-[0034], [0037]-[0038], [0043], [0046]), as required by instant claim 7.  When agar is used as the hydrophilic compound, the concentration is approximately 0.5 to 2 wt% (paragraph [0043]), as required by instant claims 24, 26, 28.  The concentration is dictated by the viscosity needed to obtain a superior sensation during use in terms of smoothness and moisture sensation (paragraph [0043]).
	Okamoto teach a water-in-oil emulsion comprising (a) an oil, (b) water, (c) at least one dimethicone copolyol, (d) at least one alcohol, and (e) at least one lipophilic gelling agent selected from organomodified clays and preferably selected from organomodified bentonites and organomodified hectorites (title; abstract; claims; page 2, lines 12-45; pages 9-12).  The at least one dimethicone copolyol encompasses compounds inclusive of PEG-5 dimethicone to PEG-12 dimethicone such as PEG-10 dimethicone (page 10, lines 18-27).  Two or more dimethicone copolyols may be used in combination (page 9, lines 39-40).  The amount of dimethicone copolyol may range from 0.1 to 20 wt% (page 10, lines 44-46), as required by instant claims 24, 26, 28.  The exemplary emulsions comprise 5 wt% PEG-10 dimethicone (page 20).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the oily gelling agents as taught by Samain, as taught by Nakamura and as taught by Okamoto inclusive inclusive of clays inclusive of bentonites for the oily gelling agents in the compositions of Ravni because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  Additionally and/or alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oily gelling agents as taught by Samain, as taught by Nakamura and as taught by Okamoto inclusive of clays inclusive of bentonites with the oily gelling agents as taught by Ravni because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the bentonite lipophilic gelling agents at a concentration of approximately 1 to 20 wt% as taught by Nakamura because this amount is suitable to for stabilizing a water-in-oil emulsion.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aqueous phase of the solid water-in-oil emulsion compositions of Ravni or/and of Ravni in view of Samain, Nakamura and Okamoto to further comprise an aqueous phase gelling agent as taught by Samain and as taught by Nakamura because such aqueous phase gelling agents inclusive of agar yield water-in-oil emulsions with superior sensation during use in terms of smoothness and moisture sensation.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the agar at a concentration of approximately 0.5 to 2 wt% as taught by Nakamura because this amount is suitable to obtain the requisite viscosity.  It would take nothing more than routine experimentation to determine effective amounts suitable for forming a solid water-in-oil emulsion having superior sensation.  See MPEP 2144.05.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dimethicone copolyols as taught by Okamoto inclusive of PEG-5 dimethicone to PEG-12 dimethicone for the at least one silicone emulsifier in the compositions of Ravni or/and in the compositions of Ravni in view of Samain, Nakamura and Okamoto because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  Additionally and/or alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dimethicone copolyols as taught by Okamoto with the at least one silicone emulsifier as taught by Ravni because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
Regarding claim 8, as set forth above, the combined teachings of the prior art render obvious broad ranges for each of the claimed gellants and these broad ranges encompass ratios as instantly claimed.
Regarding claims 11 and 24-29, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the dimethicone copolyols inclusive of PEG-10 dimethicone and PEG-12 dimethicone as mixtures of two or more dimethicone copolyols and in amounts from 0.1 to 20 wt% as taught by Okamoto because such combinations in this amount is recognized as suitable for forming a water-in-oil emulsion.  There would be a reasonable expectation of success because the amount taught by Okamoto overlaps the range of 0.1 to 5 wt% as taught by Ravni as suitable for the at least one silicone emulsifier.  Regarding the weight ratio, the combined teachings of the prior art render obvious broad ranges for each of the claimed surfactants and these broad ranges encompass ratios as instantly claimed.  Additionally or/and alternatively, because Okamoto exemplify an embodiment of a water-in-oil emulsion comprising 5 wt% PEG-10 dimethicone and because Ravni exemplify an embodiment of a water-in-oil emulsion comprising 2.5 wt% silicone emulsifier, it would have been prima facie obvious to one of ordinary skill in the art to utilize additional dimethicone copolyols inclusive of PEG-12 dimethicone in similar amounts, e.g., at about 2.5 wt% or at about 5 wt%, such that the combined amount of surfactant falls within the ranges embraced by each of Okamoto and Ravni for the amount of emulsifying surfactant.  It would take nothing more than routine experimentation to determine effective amounts and ratios of specific dimethicone copolyol emulsifiers suitable for forming a water-in-oil emulsion.  See MPEP 2144.05.

Response to Arguments
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment.
 	Many of the difficulties encountered in the prosecution of patent applications may be alleviated if each applicant includes, at the time of filing or no later than the first reply, claims varying from the broadest to which he or she believes he or she is entitled to the most detailed that he or she is willing to accept.  Thus, the prosecution of an application before the Examiner should be concluded with the final action.  See MPEP 601.01(m) and 714.12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-9, 11, 13-19 and 22-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20-23 of copending Application No. 17/624,151 in view of Roudot et al. (US 2017/0304658, published October 26, 2017) and Okamoto et al. (WO 2016/157957, published October 6, 2016).
The “use” claims of the copending Application are included in this rejection because such claims are non-statutory and as such are interpreted as intended use claims of a composition in view of the absence of any active method steps.  See MPEP 2173.05(q).
 	
The instant claims are drawn to a first solid W/O composition comprising a gelling system comprising or consisting of bentonite, a hydrocarbon styrene copolymer and agar, and comprising an emulsifying system comprising PEG-12 dimethicone and PEG-10 dimethicone.  The gelling system may be present from about 3.01 to 27 wt%, the bentonite and the copolymer may be present from about 3 to 25 wt%, the copolymer may be present from about 2 to 15 wt% or 4 to 10 wt%, the bentonite may be present from about 1 to 10 wt% or 2 to 6 wt%, or the emulsifier may be present from about 0.01 to 4 wt%.  The agar may be present from 0.2 to 0.5 wt% when the dimethicones are present from 0.2 to 2.5 wt%.  The weight ratio of the copolymer to the bentonite to the agar may be about 1:0.5:0.005 to 7.5:5:1, or the weight ratio of the PEG-12 dimethicone to the PEG-10 dimethicone may be about 5:1 to 1:1.  The composition may further comprise a wax, solvent, humectant, texturizing powder, or pigment.  The composition may be a lipstick.  The instant claims are also drawn to a second solid W/O emulsion composition comprising about 9 to 50 wt% of an aqueous phase comprising about 0.1 to 5 wt% agar and comprising about 50 to 91 wt% of an oil phase comprising about 10 to 30 wt% bentonite and hydrocarbon styrene copolymer, the emulsion further comprising a surfactant comprising PEG-12 dimethicone and PEG-10 dimethicone.
	The copending claims are drawn to a W/O emulsion comprising a gelling system comprising 4 to 20 wt% of a hydrocarbon block copolymer comprising styrene, 0.01 to 1 wt% agar, and 1 to 10 wt% of a mineral gelling agent inclusive of disteardimonium hectorite, and comprising at least 15 wt% water.   The emulsion may further comprise at least one surfactant, wax, solvent, texturing powder, humectant, pigment or film former.  The emulsion may be a lip composition.
	The conflicting claims differ with respect to the recitation of bentonite and the amount thereof, with respect to the emulsifiers PEG-12 dimethicone and PEG-10 dimethicone and the amount and ratio thereof, and with respect to the amount of the oil phase.  However, these differences are prima facie obvious in view of the teachings of Roudot and the teachings of Okamoto as elaborates supra.  It would have been obvious to one of ordinary skill in the art that bentonites are an obvious variant of hectorite clays and is used in similar amounts to hectorite clays for the purposes of gelling an oil phase because Roudot teaches such.  It would have been obvious to one of ordinary skill in the art that dimethicone copolyols inclusive of PEG-5 dimethicone to PEG-12 dimethicone are water-in-oil emulsifiers and are used in combination and in amounts of 0.1 to 20 wt% because Okamoto teaches such.  And it would have been obvious to one of ordinary skill in the art that the oily phase of water-in-oil emulsion comprises the balance of the composition such that an emulsion comprising at least 15 wt% water as set forth in the copending claims encompasses an emulsion that comprises at most 85 wt% oil.  Because the differences between the conflicting claims are bridged by the amounts taught by the prior art, the ratios as instantly claimed are also met by the combination of broad ranges taught by the prior art.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5-9, 11, 13-19 and 22-29 are directed to an invention not patentably distinct from claims 1-17 and 20-23 of commonly assigned Application No. 17/624,151. Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 17/624,151, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Désérable et al. (US 5,674,508) teach a composition for composing sticks for the lips comprising an anhydrous base in which is dispersed an emulsion of water-in-silicone type, the composition comprising dimethicone copolyol emulsifiers and gelling agents such as modified bentones and agar (title; abstract; claims; column 3, lines 7-10; column 4, lines 6-19).
Hanna (US 2008/0226575) teaches a composition comprising an anhydrous gel phase comprising a gellant comprising a clay such as bentonite and non-clay gellants such as olefin/styrene copolymers (title; abstract; claims; paragraphs [0035]-[0038]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633